Citation Nr: 0638604	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for painful 
cord-like mass on left hypothenar with Dupuytren's 
contracture of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  


FINDING OF FACT

In a statement received in May 2006, prior to promulgation of 
a decision in the appeal, the veteran requested to withdraw 
this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a statement received in May 2006, the 
appellant withdrew his claim for a rating in excess of 10 
percent for painful cord-like mass on left hypothenar with 
Dupuytren's contracture of the left little finger and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.




ORDER

The appeal is dismissed.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


